Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 03/16/2022.
The application has been amended as follows: 	The portion of claim 5 reading “A method of manufacturing a steel sheet, the method comprising” is amended to read “A method of manufacturing the steel sheet according to claim 1, the method comprising”.

Election/Restrictions
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a steel sheet comprising, by wt% carbon: 0.02 to 0.10%, silicon: 0.01 to 0.30%, manganese: 1.0 to 1.7%, aluminum: 0.01 to 0.10%, chromium: 0.005 to 0.2%, molybdenum: 0.005 to 0.3%, phosphorus: 0.001 to 0.05%, sulfur: 0.001 to 0.01%, nitrogen: 0.001 to 0.01%, niobium: 0.005 to 0.06%, titanium: 0.005 to 0.13%, vanadium: 0.005 to 0.2%, boron: 0.0003 to 0.002%, and a balance of iron and inevitable impurities, wherein [C]*, expressed by Relational Expression 1, satisfies -0.015 to 0.015, and Mn, Mo, Cr, and B satisfy Relational Expression 2, 
(Relational Expression 1)	[C]* = [C] – ([C] x A)
where A = (([Nb]/93) + ([Ti]/48) + ([V]/51) + ([Mo]/96)) / ([C]/12), and each alloying component denotes a content by wt%, 
(Relation Expression 2)
[Mn] + (2.8[Mo]) + (1.5[Cr]) + (500[B]) ≤ 2.5
where each alloying component denotes a content by wt%, wherein a microstructure of the steel sheet comprises, by area fraction, 97% or more, including 100%, of a ferrite phase, wherein a number of complex precipitates containing at least one of Ti, Nb, Mo, and V, each having a diameter of at least 10 µm, and observed within a unit area of 1 cm2 is 1x107 or less, and wherein a number of austenitic phase grains each having a diameter of 10 µm or more, and observed from grain boundaries within a unit area of 1 cm2 is 1x104 or less.
The closest prior art of record is Rijkenberg as modified by Takashima.	
Rijkenberg does not teach or suggest the claimed chromium or boron content.
Takashima lists Cr, Mo, Cu, Ni, and B as potential additives ([0025]) which all enhance hardenability ([0056]-[0060]) and Takashima does not teach or suggest the use of more than one of Cr, Mo, Cu, Ni, and B simultaneously, additionally no examples of Takashima include more than one of the listed elements.
A person having ordinary skill in the art would not be motivated to apply the chromium and boron content according to Takashima to the steel sheet according to Rijkenberg because Rijkenberg already contains Mo in the amount suggested by Takashima (Rijkenberg [0036], Takashima [0057]) and therefore a person having ordinary skill in the art would not expect the further addition of chromium or boron or the addition of both simultaneously in the amounts suggested by Takashima to provide additional benefit.

Claims 2-9 are allowable due to dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736